[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION TO STRIKE #104
"A motion to strike is the proper manner in which to raise the issue of the legal sufficiency of a special defense to a cause of action. Practice Book § 152(5)."  Passini v.Decker, 39 Conn. Sup. 20, 21, 467 A.2d 442 (September 30, 1983, Pickett, J.). "[S]uch a motion must rely wholly upon the factual allegations of the pleading addressed and may not contain affirmative factual assertions which could only be proved by evidence."  State v. Bashura, 37 Conn. Sup. 745, 748,436 A.2d 785, 787 (App. Sess. 1981). Although a motion to strike can be granted on the ground of governmental immunity in an appropriate case, this court is of the opinion that additional evidence outside the parties' pleadings will be required to determine the issue of immunity under the present factual circumstances.
Accordingly, the plaintiff's motion to strike the defendants' second and third special defenses is hereby denied.
ARENA, J.